PER CURIAM
Petitioner seeks review from an order of the Board of Parole and Post-Prison Supervision that established the conditions for his release. Petitioner was convicted of second degree burglary, ORS 164.215, and second degree assault, ORS 163.175, and was sentenced to a 10-year term of imprisonment. The Board established a range of 10 to 16 months imprisonment. At petitioner’s exit interview, the Board imposed a special condition of parole that petitioner shall have no contact with his estranged wife, except through an attorney. In imposing the condition, the Board considered information that it did not disclose to petitioner. We review for errors of law and substantial evidence, ORS 144.335(3); ORS 183.482, and affirm.
Petitioner argues that the special condition is not supported by substantial evidence and that the Board violated his Fourteenth Amendment right to due process by failing to disclose the information on which it relied in imposing the condition. Petitioner, who was represented by counsel before the Board, did not make either objection below.
We do not reach petitioner’s unpreserved assignments of error. See State v. Farmer, 317 Or 220, 856 P2d 623 (1993); Ailes v. Portland Meadows, Inc., 312 Or 376, 823 P2d 956 (1991); Northwest Advancement v. Wage and Hour Comm., 96 Or App 146, 148, 772 P2d 934, rev den 308 Or 315 (1989), cert den 496 US 907 (1990).
Affirmed.